          Case 1:19-cr-10099-NMG Document 1 Filed 03/19/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                    Criminal No.
UNITED STATES OF AMERICA

                                                    Violation:
              V.


                                                    Count One: Theft of Government Money
SHIRLEY M. DALEY,                                   (18U.S.C. §641)

                      Defendant                     Forfeiture Allegation:
                                                    (18 U.S.C.§ 981(a)(1)(C) and
                                                    28 U.S.C. §2461)

                                         INDICTMENT


                                          COUNT ONE
                                  Theft of Government Money
                                       (18 U.S.C. §641)

The Grand Jury charges:

       From in or about June 2005 through in or about December 2017, in the District of

Massachusetts, and elsewhere, the defendant,

                                     SHIRLEY M. DALEY,

did, on a recurring basis, knowingly and willfully embezzle, steal, purloin, and convert to her use

and the use of another, any money and thing of value of the United States and of any department

and agency thereof, in a total amount greater than $1,000, namely, Social Security benefits, having

a value of approximately $319,076.

       All in violation of Title 18, United States Code, Section 641.
Case 1:19-cr-10099-NMG Document 1 Filed 03/19/19 Page 2 of 3
Case 1:19-cr-10099-NMG Document 1 Filed 03/19/19 Page 3 of 3
